on rehearing.
Seevers, J.
On the application of appellees, a rehearing was granted as to the first point in the foregoing opinion. As John Worley died when Rev., § 2435, was in force, counsel for the appellees insist that Mrs. Worley could not accept under the provisions of the will, and also have dower. That in order to obtain the latter, she must have objected to and relinquished rights conferred on her by the will. The said section is as follow’s: “The widow’s dower cannot be affected by any will of her husband, if she objects thereto and relinquishes all rights conferred upon her by the will.” This section is the same as § 1407, of the Code of 1851, from which it was taken. The construction of these sections is not an open question. It having been several times held, that if the claim of dower wras not inconsistent with the provisions of the will, the widow was not required to object to or relinquish her rights under the will before she could have dower. Corriell v. Ham, 2 Iowa, 552; Sully v. Nebergall et al., 30 Id., 339; Metteer v. Wiley, before cite; Watrous v. Winn, 37 Iowa, 72; McGuire v. Brown, 41 Id., 650. As the dower in the case at bar was one-third in fee simple, it vested in the widow immediately upon the death of her husband without action on her part.
On the other hand it has been held if the claim of dower is inconsistent with the provisions of the will, the widow cannot have both. Cain v. Cain, 23 Iowa, 31; Shields v. Keyes, 24 Id., 298; Kyne v. Kyne, 48 Id., 21. Those cases proceed on the theory that in such case, before the widow can have dower, *69she must relinquish her rights under the will. In such case the dower does not vest immediately on the death of the husband, but when the election to take dower is made. The case at bar clearly comes within the rule of the cases first cited, and therefore the former opinion is adhered to.
Adams, Ch. J., dissenting.